Citation Nr: 0426760	
Decision Date: 09/27/04    Archive Date: 10/06/04

DOCKET NO.  02-01 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
residuals of a right wrist injury.

2.  Entitlement to a rating in excess of 10 percent for 
chondromalacia of the left knee.  	


REPRESENTATION

Appellant represented by:	Disabled American Veterans




INTRODUCTION

The veteran had active duty service including from April 1966 
to April 1970.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an April 2001 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in May 2001, a statement 
of the case was issued in January 2002, and a substantive 
appeal was timely received in February 2002.  A Board hearing 
was scheduled in June 2004 at the veteran's request, but he 
failed to report.   

In an April 2004 statement the veteran appears to be claiming 
benefits for an eye disability.  Further, it appears that the 
veteran is requesting an extension of a temporary total 
rating under 38 C.F.R. § 4.30 (2003).  These matters are 
hereby referred to the RO for appropriate action.  

The case is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


REMAND

In an April 2004 statement, the veteran included language to 
the effect that his right wrist and left knee disabilities 
are increasing in severity.  The veteran was last afforded a 
VA examination in January 2003.  While a new examination is 
not required simply because of the time which has passed 
since the last examination, VA's General Counsel has 
indicated that a new examination is appropriate when there is 
an assertion of an increase in severity since the last 
examination.  VAOPGCPREC 11-95 (1995).  Accordingly, the case 
must be returned to the RO for such examinations.  



Accordingly, this matter is REMANDED to the RO for the 
following actions:

1.  The RO should review the record and 
take any necessary action to ensure 
compliance with all VCAA notice and 
assistance requirements.  The RO should 
ensure that the veteran is furnished 
proper notice in compliance with 38 
C.F.R. § 3.159(b)(1), including notice 
of (a) the information and evidence not 
of record that is necessary to 
substantiate his claims, (b) the 
information and evidence that VA will 
seek to provide, and (c) the information 
and evidence that the veteran is 
expected to provide.  See Quartuccio v. 
Principi, 16 Vet.App. 183 (2002); 
Charles v. Principi, 16 Vet.App. 370 
(2002).  

2.  The veteran should be scheduled for 
appropriate VA examinations to determine 
the current nature and severity of his 
service-connected right wrist and left 
knee disabilities.  It is imperative 
that the claims file be made available 
to and be reviewed by the examiner in 
connection with the examinations.  The 
examinations should include any 
diagnostic tests or studies for accurate 
assessments of the disorders.  All 
examination findings should be clearly 
reported to allow for evaluation under 
applicable VA rating criteria.  

3.  After completion of the above and 
any additional development deemed 
necessary by the RO, the RO should 
review the expanded record and determine 
if higher ratings are warranted.  The 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and afforded the 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The veteran and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


